416 F.2d 16
UNITED STATES of America, Appellee,v.John Robert TUCKER, Appellant.
No. 13350.
United States Court of Appeals Fourth Circuit.
October 8, 1969.

Lewis Hall Griffith, McLean, Va. (Court-appointed counsel) on brief for appellant.
Brian P. Gettings, U. S. Atty., and Alfred D. Swersky, Asst. U. S. Atty., on brief for appellee.
Before BRYAN, CRAVEN and BUTZNER, Circuit Judges.
PER CURIAM:


1
A jury found John Robert Tucker guilty of knowingly transporting in interstate commerce on or about September 5, 1967 — from Virginia to Maryland — a security valued in excess of $5,000 in violation of 18 U.S.C. 2314. He now appeals the judgment of conviction and sentence passed, March 19, 1969, on the verdict by the District Court for the Eastern District of Virginia. With the evidence abundant to warrant the jury's finding and no error of trial apparent, the judgment of the trial court will not be disturbed.


2
Affirmed.